Case 8:19-cv-01299-MSS-CPT Document 83 Filed 10/14/20 Page 1 of 2 PageID 2408




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

    CLEARVIEW IMAGING, LLC d/b/a
    CLEARVIEW OPEN MRI, as assignee,
    individually, and on behalf of all similarly
    situated,

           Plaintiff,
                                                       Case No.: 8:19-cv-1299-T-35CPT
    vs.                                                Case No.: 8:19-cv-1881-T-35AEP
                                                                 (Consolidated)
    PROGRESSIVE AMERICAN INSURANCE
    COMPANY, and PROGRESSIVE SELECT
    INSURANCE COMPANY,

          Defendants.
    ____________________________________/

                               NOTICE OF APPEARANCE
                        AND DESIGNATION OF EMAIL ADDRESSES

          Please take notice that Bryan S. Gowdy, of Creed & Gowdy, P.A., enters his

   appearance as counsel for Plaintiff, CLEARVIEW IMAGING, LLC d/b/a CLEARVIEW

   OPEN MRI, as assignee, individually, and on behalf of all similarly situated, and requests that

   he be served with all further papers at the address listed below. The law firms of Clark &

   Martino, P.A., de la Parte & Gilbert, P.A., and Crist Legal, P.A. will continue to serve as

   counsel for Plaintiff and should still be served with all papers.

                                                          CREED & GOWDY, P.A.
                                                          /s/Bryan S. Gowdy
                                                          Bryan S. Gowdy
                                                          Florida Bar No. 176631
                                                          bgowdy@appellate-firm.com
                                                          filings@appellate-firm.com
                                                          865 May Street
                                                          Jacksonville, Florida 32204
                                                          Telephone: (904) 350-0075
Case 8:19-cv-01299-MSS-CPT Document 83 Filed 10/14/20 Page 2 of 2 PageID 2409




                                                     Facsimile: (904) 503-0441
                                                     Counsel for Plaintiff
                                 CERTIFICATE OF SERVICE
           I HEREBY CERTIFY that a true and correct copy of the foregoing notice was filed
   with the Clerk of Court on October 14, 2020, using the CM/ECF system which will send a
   notice of electronic filing via the Court’s ECF system to the following:
    James Dan Clark, Esq.                        David M. Caldevilla, Esq.
    CLARK & MARTINO, P.A.                        DE LA PARTE & GILBERT, P.A.
    3407 W Kennedy Blvd.                         P.O. Box 2350
    Tampa, FL 33609-2905                         Tampa, FL 33601-2350
    Telephone: (813) 879-0700                    Telephone: (813) 229-2775
    Facsimile: (813) 879-5498                    Facsimile: (813) 229-271
    dclark@clarkmartino.com                      dcaldevilla@dgfirm.com
    Counsel for Plaintiff                        Counsel for Plaintiff
    Marcy Levine Aldrich, Esq.                   Leslie E. Joughin , III, Esq.
    Ari Gerstin, Esq.                            Jason L. Margolin, Esq.
    Ross Elliot Linzer, Esq.                     Irene Bassel Frick, Esq.
    Scott Earl Allbright, Jr., Esq.              AKERMAN LLP
    AKERMAN LLP                                  401 E Jackson Street, Suite 1700
    Three Brickell City Centre                   Tampa, FL 33602-5250
    98 SE 7th Street, Suite 1100                 Telephone: (813) 223-7333
    Miami, FL 33131-3525                         Facsimile: (813) 223-2837
    Telephone: (305) 374-5600                    les.joughin@akerman.com
    Facsimile: (305) 349-4656                    jason.margolin@akerman.com
    marcy.aldrich@akerman.com                    Irene.Bassel@akerman.com
    ari.gerstin@akerman.com                      Counsel for Defendants
    ross.linzer@akerman.com
    scott.allbright@akerman.com
    Counsel for Defendants
    Matthew A. Crist, Esq.
    CRIST LEGAL, P.A.
    2904 West Bay to Bay Blvd.
    Tampa, FL 33629
    Telephone: (813) 575-5200
    Facsimile: (813) 575-2520
    cristm@cristlegal.com
    Counsel for Plaintiff
                                                   /s/Bryan S. Gowdy
                                                   Attorney




                                             2
